2021 IL App (3d) 190758

                                Opinion filed February 1, 2021
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2021

      INTERNATIONAL ASSOCIATION OF           )     Appeal from the Circuit Court
      FIRE FIGHTERS, LOCAL 50,               )     of the 10th Judicial Circuit,
                                             )     Peoria County, Illinois.
            Plaintiff-Appellee,              )
                                             )     Appeal No. 3-19-0758
            v.                               )     Circuit No. 18-MR-439
                                             )
      THE CITY OF PEORIA, a Municipal        )
      Corporation,                           )     Honorable
                                             )     Mark E. Gilles,
            Defendant-Appellant.             )     Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
            Presiding Justice McDade and Justice Lytton concurred in the judgment and opinion.
      ____________________________________________________________________________

                                                 OPINION

¶1          The defendant, the City of Peoria (City), appeals from a grant of summary judgment in

     favor of the plaintiff, the International Association of Fire Fighters, Local 50 (Union), in a

     declaratory judgment action challenging the definitions in a City ordinance.

¶2                                                 FACTS

¶3          The Public Safety Employee Benefits Act (Act) (820 ILCS 320/1 et seq. (West 2018))

     provides that a city must pay “the entire premium of [its] health insurance plan” for a full-time

     firefighter, the firefighter’s spouse, and the firefighter’s dependents if the firefighter suffers a
     catastrophic injury or is killed in the line of duty. 820 ILCS 320/10(a) (West 2018). The Act does

     not define the terms “injury” or “catastrophic injury.”

¶4          The City passed an ordinance on June 12, 2018, amending section 2-350 of the Peoria City

     Code. Peoria Ordinance No. 17584 (approved June 12, 2018). The ordinance amended the

     application procedures for those seeking the Act benefits in the City, and it also defined terms used

     but not defined in section 10 of the Act, specifically defining “injury,” “gainful work,” and

     “catastrophic injury.” Peoria City Code § 2-350(b) (amended June 12, 2018). “Catastrophic injury”

     is defined as “[a]n injury, the direct and proximate consequences of which permanently prevent an

     individual from performing any gainful work.” Id. “Gainful work” is defined as “[f]ull- or part-

     time activity that actually is compensated or commonly is compensated.” Id. “Injury” is defined

     as:

                “A traumatic physical wound *** directly and proximately caused by external force

                ***, chemicals, electricity, climatic conditions, infectious disease, radiation, virus, or

                bacteria, but does not include:

                    (1) Any occupational disease; or

                    (2) Any condition of the body caused or occasioned by stress or strain.” Id.

¶5          After the City passed the ordinance, the Union filed a complaint seeking a declaratory

     judgment that the definitions were not consistent with the Act. The City responded that the

     definitions did not violate or contradict the Act, and the City had the power to define those terms

     pursuant to its home rule authority. The parties filed cross-motions for summary judgment. The

     circuit court held that the Union had associational standing and granted summary judgment in

     favor of the Union. The circuit court held that the terms “catastrophic injury” and “injury” as used

     in Act were “not ambiguous when considering the full text of [section 10] along with the [j]udicial


                                                       2
     opinions construing and defining those terms.” Thus, the circuit court ruled that the City’s

     definitions of “catastrophic injury” and “injury” were invalid, null and void, and struck the

     definition of “gainful work” as superfluous. The City appealed.

¶6                                               ANALYSIS

¶7          The City argues that establishing the definitions constituted a permissible exercise of the

     City’s home rule authority and that the definitions did not contradict the statutory text of the Act.

     The Union contends that the term “catastrophic injury” as used in section 10 of the Act was

     judicially defined in 2003 as synonymous with an injury resulting in a line-of-duty disability

     pension. See Krohe v. City of Bloomington, 204 Ill. 2d 392 (2003). The Union argues that the

     City’s attempt to redefine “catastrophic injury” and “injury” and to add a “gainful work”

     requirement was inconsistent with the Act. The Union contends that the City’s home rule authority

     did not give it the power to redefine those terms. We review de novo orders granting summary

     judgment. Palm v. 2800 Lake Shore Drive Condominium Ass’n, 2013 IL 110505, ¶ 28.

¶8          Section 10 of the Act, titled “Required health coverage benefits,” states:

                “(a) An employer who employs a full-time law enforcement, correctional or

            correctional probation officer, or firefighter, who, on or after the effective date of this Act

            suffers a catastrophic injury or is killed in the line of duty shall pay the entire premium of

            the employer’s health insurance plan for the injured employee, the injured employee’s

            spouse, and for each dependent child of the injured employee ***. ***

                                                    ***

                (b) In order for the law enforcement, correctional or correctional probation officer,

            firefighter, spouse, or dependent children to be eligible for insurance coverage under this

            Act, the injury or death must have occurred as the result of the officer’s response to fresh


                                                      3
              pursuit, the officer or firefighter’s response to what is reasonably believed to be an

              emergency, an unlawful act perpetrated by another, or during the investigation of a criminal

              act.” 820 ILCS 320/10(a)-(b) (West 2018).

¶9            In Krohe, the Illinois Supreme Court found that the phrase “catastrophic injury” as used in

       section 10(a) of the Act was ambiguous. Krohe, 204 Ill. 2d at 397. In Krohe, a firefighter who had

       been awarded a line-of-duty disability pension brought a declaratory judgment action seeking to

       have the city pay his and his family’s health insurance premiums pursuant to section 10(a) of the

       Act. Id. at 394. The city declined to pay, arguing that the firefighter did not have a “catastrophic

       injury” as required by section 10(a) of the Act. Id. at 396. The court found that, while the statute

       was facially ambiguous, the legislative history was unambiguous, and the court ruled that the

       legislative intent was for the phrase “catastrophic injury” in section 10(a) of the Act to be

       synonymous with an injury resulting in a line-of-duty disability under section 4-110 of the Illinois

       Pension Code (Code) (40 ILCS 5/4-110 (West 2018)). Krohe, 204 Ill. 2d at 400.

¶ 10          The City seeks to distinguish Krohe on the basis that the City is a home rule municipality,

       and it passed its ordinance under its home rule authority. The City contends that its definition

       should trump the judicial interpretation in Krohe.

¶ 11          The City had the authority as a home rule unit to adopt procedures for determining claims

       under the Act. Pedersen v. Village of Hoffman Estates, 2014 IL App (1st) 123402. However, as

       specifically provided in section 20 of the Act, “[a]n employer, including a home rule unit, that

       employs a full-time law enforcement, correctional or correctional probation officer, or firefighter

       may not provide benefits to persons covered under this Act in a manner inconsistent with the

       requirements of this Act.” 820 ILCS 320/20 (West 2018). The court in Pedersen distinguished the

       procedural requirements that the home rule unit could exercise concurrent control over the


                                                        4
       substantive requirements of the Act. Pedersen, 2014 IL App (1st) 123402, ¶ 37; see also Englum

       v. City of Charleston, 2017 IL App (4th) 160747, ¶ 55; Esser v. City of Peoria, 2019 IL App (3d)

       180702, ¶ 13 (city’s designation as high deductible plan as its “basic” plan under the Act was not

       inconsistent with procedures of the Act). The City, pursuant to its home rule authority and in

       accordance with section 20 of the Act, could define an administrative procedure for determining

       benefits under the Act, but it could not redefine the Act’s substantive terms to the extent that the

       City would provide benefits inconsistent with the Act.

¶ 12          After the Illinois Supreme Court has construed a state statute, “ ‘that construction becomes,

       in effect, a part of the statute and any change in interpretation can be effected by the General

       Assembly if it desires so to do.’ ” Village of Vernon Hills v. Heelan, 2015 IL 118170, ¶ 19 (quoting

       Mitchell v. Mahin, 51 Ill. 2d 452, 456 (1972)). Pursuant to Krohe, “a pension board’s award of a

       line-of-duty disability pension establishes [as a matter of law] that the public safety employee

       suffered a catastrophic injury as required by section 10(a) of [the Act].” Id. ¶ 25. The Act was

       never amended in response to Krohe. Thus, if a firefighter is injured and awarded line-on-duty

       disability, he has a catastrophic injury pursuant to section 10(a) of the Act. We conclude that the

       City’s definitions of “catastrophic injury,” “injury,” and “gainful work” were inconsistent with the

       substantive requirements of the Act, and the ordinance was not a valid exercise of home rule

       authority.

¶ 13                                            CONCLUSION

¶ 14          The judgment of the circuit court of Peoria County is affirmed.

¶ 15          Affirmed.




                                                        5
                                  No. 3-19-0758


Cite as:                 International Ass’n of Fire Fighters, Local 50 v. City of Peoria,
                         2021 IL App (3d) 190758


Decision Under Review:   Appeal from the Circuit Court of Peoria County, No. 18-MR-439;
                         the Hon. Mark E. Gilles, Judge, presiding.


Attorneys                Esther J. Seitz, of Hinshaw & Culbertson LLP, of Springfield, for
for                      appellant.
Appellant:


Attorneys                Thomas W. Duda and Scott Moran, of Palatine, and Jerry
for                      L. Marzullo and        Joseph       E.     Weishampel,
Appellee:                of Puchalski Goodloe Marzullo, LLP, of Northbrook, for
                         appellee.




                                         6